DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-3, 9, 11, 24-25 and 33, in the reply filed on 3-2-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of species CD80 in the reply filed on 3-2-21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29, 35, 39, 42, 46, 48, 62-63, 69, 85, 93 and 95 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-2-21.
Applicant’s amendment filed on 4-5-19 has been entered.  Claims 3, 9, 11, 24, 33, 35, 39, 42, 46, 48, 69, 93 and 95 have been amended.  Claims 4-8, 10, 12-23, 26-28, 30-32, 34, 36-38, 40-41, 43-45, 47, 64-68, 70-84, 86-92 and 94 have been canceled.  Claims 1-3, 9, 11, 24-25, 29, 33, 35, 39, 42, 46, 48, 62-63, 69, 85, 93 and 95 are pending.
Applicant’s amendment filed on 3-2-21 has been entered.  Claims 39 and 95 have been amended.  Claims 96-97 have been added.  Claims 1-3, 9, 11, 24-25, 29, 33, 35, 39, 42, 46, 48, .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9, 11, 24-25, 33 and 96-97 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “IL”, “GM-CSF” and IFN” in lines 2-5 of claim 9 are vague and render the claim indefinite.  The terms “IL”, “GM-CSF” and IFN” are abbreviations that can stand for various meanings.  It is unclear what meaning is intended in the claim.  Spelling out the terms would be remedial.  Claim 11 depends from claim 9.
The phrase “a polynucleotide encoding an exogenous neoantigen associated with a disease or disorder, and a polynucleotide encoding an immunogenicity enhancer” in claim 1 is vague and renders the claim indefinite.  It is unclear whether the polynucleotide encoding an immunogenicity enhancer is intended to an exogenous polynucleotide or an endogenous polynucleotide, or it is intended to be both.  Claims 2-3, 9, 11, 24-25, 33 and 96-97 depend from claim 1 but fail to clarify the indefiniteness.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11, 24-25, 33 and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adham et al., 2011 (Journal of Biomedicine and Biotechnology, Vol. 2011, Article 417403, p. 1-7).
Claims 1-3, 9, 11, 24-25, 33 and 96 are directed to a T cell comprising a polynucleotide encoding an exogenous neoantigen associated with a disease or disorder, and a polynucleotide encoding an immunogenicity enhancer.  Claim 2 specifies the neoantigen comprises a tumor neoantigen.  Claim 3 specifies the T cell comprises a plurality of neoantigens.  Claim 9 specifies the immunogenicity enhance comprises an IL-12, GM-CSF or CD40L.  Claim 11 specifies the immunogenicity enhancer comprises IL-12 and GM-CSF or a flagellin of a Salmonella phase I flagellin.  Claims 24-25 specify the T cell further comprises an exogenous costimulatory molecule and the costimulatory molecule is CD80 (elected species).  Claim 33 reads on a composition comprising the T cell of claim 1 and a pharmaceutically acceptable carrier, diluent or excipient.  Claim 96 specifies the exogenous neoantigen is associated with a cancer.
st paragraph).  The delivery of antigen via T cell in the absence of concurrent DC maturation could lead to inefficient T cell priming or could even induce tolerance.  “The generation of effector T cell responses requires concurrent activation by costimulatory molecules and proinflammatory cytokines at the time of antigen presentation” (e.g. p. 3, left column, last paragraph).  T cells may function independently of DCs as APCs (antigen presenting cells), and T cells may be genetically modified to express tumor-associated antigen as well as molecules that can induce DC activation, such as CD40L, heat shock proteins (HSPs), and flagellin (e.g. page 4, Figure 1, page 3, right column, 1st and 2nd paragraphs).  Flagellin is the major protein constituent of bacterial flagellum and it has been demonstrated to enhance the priming of antigen-specific CD4+ T cells to produce protective antibody, and flagellin fusion proteins have been shown to augment the generation of antigen-specific CD8+ cytotoxic T cell responses (e.g. p. 3, right column, 3rd paragraph).  In addition to transgenic expression of tumor antigen and DC activating molecules, T cells may be further modified to secret cytokines such as IL-2, IL-7, IL-12, IL-15 and IL21 (e.g. page 4, right column, under “Summary”) (For claims 9, 11 and 24-25).  Immature DCs can be activated via upregulation of MHC class I and II as well as the costimulatory molecules CD80, CD86 and CD83 (e.g. page 1, bridging left and right column) (For claims 24-25).  Since the tumor-associated antigen (TAA) can be a mutated protein, the TAA can be considered a neoantigen .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1 and 96-97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adham et al., 2011 (Journal of Biomedicine and Biotechnology, Vol. 2011, Article 417403, p. 1-7) in view of Deisseroth et al., 2014 (US 20140080208 A1) and Nakazawa et al., 2009 (Journal of immunotherapy, Vol. 32, No. 8, p. 826-836).
Claims 1 and 96-97 are directed to a T cell comprising a polynucleotide encoding an exogenous neoantigen associated with a disease or disorder, and a polynucleotide encoding an immunogenicity enhancer.  Claim 96 specifies the exogenous neoantigen is associated with a cancer or the exogenous neoantigen is comprised in a fusion protein encoded by the polynucleotide.  Claim 97 specifies the polynucleotide encoding the fusion protein is comprised in a transposon expression construct that comprises one or more minigene each encoding a neoantigen.
Adham teaches T cells as vehicles for cancer vaccination (e.g. Title) and T cells can be genetically modified to express both TAA (tumor-associated antigen) and DC (dendritic cells)-activating molecules, and T cells may be ideal candidates to serve as cellular vehicles for antigen delivery to lymph node-resident DCs in vivo (e.g. Abstract).  TAAs are proteins that are either uniquely expressed (e.g. cancer testes antigens, mutated proteins, and viral antigens) or expressed to a higher degree (e.g. overexpressed proteins and differentiation antigens) by tumor cells (e.g. p. 1, left column, 1st paragraph).  The delivery of antigen via T cell in the absence of concurrent DC maturation could lead to inefficient T cell priming or could even induce tolerance.  “The generation of effector T cell responses requires concurrent activation by costimulatory molecules and proinflammatory cytokines at the time of antigen presentation” (e.g. st and 2nd paragraphs).  Flagellin is the major protein constituent of bacterial flagellum and it has been demonstrated to enhance the priming of antigen-specific CD4+ T cells to produce protective antibody, and flagellin fusion proteins have been shown to augment the generation of antigen-specific CD8+ cytotoxic T cell responses (e.g. p. 3, right column, 3rd paragraph).  In addition to transgenic expression of tumor antigen and DC activating molecules, T cells may be further modified to secret cytokines such as IL-2, IL-7, IL-12, IL-15 and IL21 (e.g. page 4, right column, under “Summary”) (For claims 9, 11 and 24-25).  Immature DCs can be activated via upregulation of MHC class I and II as well as the costimulatory molecules CD80, CD86 and CD83 (e.g. page 1, bridging left and right column) (For claims 24-25).  Since the tumor-associated antigen (TAA) can be a mutated protein, the TAA can be considered a neoantigen (For claims 1-2).  The expressed TAA has more than one protein molecule, therefore, it is considered a plurality of neoantigens (For claim 3).  Since the costimulatory molecule CD80 is a DC activating molecule and Adham teaches transgenic expression of TAA and DC activating molecule in the T cell, it is considered that the T cells comprises an exogenous costimulatory molecule CD80 (For claims 24-25).  The buffer solution containing the T cell is considered a pharmaceutically acceptable carrier (For claim 33).  The mutated protein of TAA can be considered as associated with a cancer (For claim 96).
Adham does not specifically teach the exogenous neoantigen is comprised in a fusion protein encoded by the polynucleotide or the polynucleotide encoding the fusion protein is 
Deisseroth teaches an adenoviral vector expressing a secretable polypeptide comprising a secretable signal sequence upstream of a tumor antigen upstream of CD40 ligand (CD40L) for generating an immune response to antigen (e.g. Abstract).  The use of the secreted tumor associated antigen/CD40L ligand fusion protein for activation and antigen loading may result in selective binding to the antigen presenting cells and transport of the antigen into the intracellular space of the antigen presenting cell (e.g. [0051]).
Nakazawa discloses genetic modification of T cells using transposons as integrating plasmid is an attractive alternative of retroviral vectors.  “Piggy Bac transposons may thus be used to express the multiple integrated transgenes that will likely be necessary for the broader success of T-cell therapy” (e.g. Summary).  
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a polynucleotide encoding the neoantigen as a fusion protein because both Adham and Deisseroth teach using TAA and CD40L for generating immune response against cancer or tumor and Deisseroth teaches expressing the TAA as a fusion protein TAA/CD40L.  It would be obvious for one of ordinary skill in the art to use the nucleotide sequence (or transcription unit) encoding the fusion protein TAA/CD40L as taught by Deisseroth in the transgene sequence to genetically modify the T cell as taught by Adham so as to produce genetically modified T cells and to optimize the immune response against the TAA with reasonable expectation of success.  It also would be obvious for one of ordinary skill in the art to put the polynucleotide encoding the fusion protein in a transposon expression construct because Nakazawa teaches genetic modification of T cells using 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to use T cells as cellular vehicles for antigen delivery to lymph node-resident DCs in vivo as taught by Adham with reasonable expectation of success.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632